Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-2, 4-11, 13-14, 16, 18-20 and 23-25 are pending. Claims 3, 12, 15, 17 and 21-22 have been cancelled. Claims 23-25 have been withdrawn due to non-elected claims. Claims 1-2, 4-11, 13-14, 16 and 18-20 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, claims 1-11, 13-14, 16 and 18-20 in the reply filed on 05/20/2022 is acknowledged.
Applicant argued that Toner (US20150377753A1) doesn’t teach the new limitation "the capture region is configured to have an inclined bottom surface, and one end of the inclined bottom surface, which is positioned at the inlet portion, is higher than one end of the inclined bottom surface, which is positioned at the outlet portion" of the amended claim 1. While this is persuasive, the restriction is still proper because even though the inventions of groups require the technical feature "the capture region is configured to have an inclined bottom surface, and one end of the inclined bottom surface, which is positioned at the inlet portion, is higher than one end of the inclined bottom surface, which is positioned at the outlet portion" of the amended claim 1, the technical feature does not make a contribution over Mikolajczyk et al. (US20100255479A1) in view of and Rodionova (US20080026373A1) since Mikolajczyk in view of Rodionova teaches the technical feature as described in the rejection below.

Priority
This application, Serial No. 16/468,100 (PGPub: US20210363493A1) was filed 06/10/2019. This application is a 371 of PCT/CN2018/110672 filed on 10/17/2018, which claims foreign priority of People's Republic of China Patent Application CN201711350244.2 filed on 12/15/2017.

Information Disclosure Statements
The Information Disclosure Statements filed on 12/09/2019 and 06/12/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5-7 recites “a combination specifically combined with a to-be-captured target is included in the capture component so as to capture the target in a sample entering the cavity structure”. It is unclear what is “a combination specifically combined with a to-be-captured target” referring to. For example, the term “combination” is confusion because it is unclear if it is referring to a mixture or combination by binding to the target. Additionally, as currently claimed,  the combination already includes a to-be-captured target such as CTCs, so there is no need to capture the target in a sample entering the cavity structure, which voids the purpose of the claimed target capturing device. For the purpose of compact prosecution the examiner is interpreting the claim language “a combination specifically combined with a to-be-captured target” as “a combination specifically binds to a to-be-captured target”, for example, a combination can be an antibody which specifically binds to the target. Clarification is required. Claims 2, 4-11, 13-14, 16 and 18-20 which are dependent on claim 1 are similarly rejected.
Claim 5 lines 3-5 recites “…so as to form the first opening, and …so as to form the second opening”. Claim 7 line 2 recite “the first opening faces the mixing region…”. Claim 8 lines 1-3 recites “…a size of the first opening, and a size of the target is greater than a size of the second opening and smaller than the size of the first opening”. Claims 5 and 7-8 are all dependent on claim 1, however, there is no mentioning of “a first opening” and “a second opening” in claim 1. Therefore the terms “the first opening” and “the second opening” recited in claims 5 and 7-8 lack antecedent basis. For the purpose of compact prosecution the examiner is interpreting that claims 5 and 7-8  are dependent on claim 4, so that the terms “the first opening” and “the second opening” have antecedent basis. Clarification is required. Claims 6 and 9 which are dependent on claims 5 and 8 respectively are similarly rejected.
Claim 10 lines 2 recites “the first arc body and the second arc body…”. Claim 10 is dependent on claim 1. However, there is no mentioning of “a first arc body and a second arc body” in claim 1. Therefore the term “the first arc body and the second arc body…” in claim 10 lacks antecedent basis. For the purpose of compact prosecution the examiner is interpreting that claim 10 is dependent on claim 5 so that the term “the first arc body and the second arc body” has antecedent basis. Clarification is required. Claim 11 which is dependent on claim 10 is similarly rejected.
Claims 16 and 20 both recite “the mixing component…”. Claims 16 and 20 are dependent on claim 1. However, there is no mentioning of “a mixing component” in claim 1. Therefore the term “the mixing component” lacks antecedent basis. For the purpose of compact prosecution the examiner is interpreting that claims 16 and 20 are dependent on claim 2 so that the term “the first arc body and the second arc body” has antecedent basis. Clarification is required. Claims 18-19 which is dependent on claim 16 are similarly rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, claim 1 recites “the capture region is configured to have an inclined bottom surface”. The detailed examples of the capture region having an inclined bottom surface is disclosed in Specification Par. 66.
Claim 2 recites “the mixing component being configured to uniformly mixing the sample which enters from the inlet portion”. Review of the specification identified corresponding mixing component as at least one row of column structures, the detailed examples of the  separation membrane is disclosed in Specification Par. 19 and 34-36.
Claim 20 recites “the advection region is configured to control a flow rate of the sample to enter the capture region”. Review of the specification identified corresponding advection region as a cavity having a horizontal bottom surface from the mixing region to the capture region, the detailed examples of the  separation membrane is disclosed in Specification Par. 72.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mikolajczyk et al. (US20100255479A1, Pub date: 10/07/2010, listed in IDS dated 12/09/2019) in view of Rodionova (US20080026373A1, Pub date: 01/31/2008).
Regarding claim 1,  Mikolajczyk teaches throughout the publication a device for isolating target biomolecules or cells from samples, particularly biological samples (Abstract). 
In detail, Mikolajczyk teaches a target capturing apparatus, comprising: 
a cavity structure (Par. 2:  micro-channel devices for capturing targets), including: 
an inlet portion and an outlet portion (Par. 37: flow path is linked to a sample inlet and a liquid outlet); and 
a capture region, positioned between the inlet portion and the outlet portion (Fig. 1, Par. 37: a collection region which flow path is linked to a sample inlet and a liquid outlet),
wherein the capture region includes a capture component, and a combination specifically combined with a to-be-captured target is included in the capture component so as to capture the target in a sample entering the cavity structure (Par. 38: the collection region of the random flow micro-channel can contain a plurality of upstanding posts; Par. 39: the second binding entity attached to the surfaces of the posts; Par. 44: the first binding entity specifically binds to a target entity on the target cell; Par. 46: a second binding entity that specifically binds to the first binding entity).
Mikolajczyk does not specifically teach that the capture region is configured to have an inclined bottom surface, and one end of the inclined bottom surface, which is positioned at the inlet portion, is higher than one end of the inclined bottom surface, which is positioned at the outlet portion.
Rodionova teaches throughout the publication assays based on probes attached to surfaces enclosed within cassettes (Abstract).
In detail, Rodionova teaches that the components are shown provided in a generally planar format in FIG. 2. In operation the plane is inclined to the horizontal with the reaction chamber A highest; the inclination enables uniform upward sheet-form liquid flow over the array C on the capture surface, and thence, by gravity flow, to the waste system K (Par. 89).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the capture region of the device of Mikolajczyk, to incorporate an inclined bottom surface, with one end positioned towards the inlet portion higher than one end positioned towards the outlet portion, as taught by Rodionova, to arrive at the claimed invention. Doing so would enables uniform upward sheet-form liquid flow over the arrays on the capture surface, and thence, by gravity flow, to the waste system K as taught by Rodionova (Rodionova, Par. 89).
One of skill in the art would have a reasonable expectation of success in combining Mikolajczyk with Rodionova because both are directed to a microchannel device wherein the sample flow from a capture region to an outlet region.

Regarding claim 2, Mikolajczyk in view of Rodionova teaches that the target capturing apparatus wherein the cavity structure further includes: 
a mixing region, the mixing region being positioned between the inlet portion and the capture region (Mikolajczyk, Par. 77, Fig. 1, part 21: the inlet section contains one or more pairs of axially aligned divider/supports 21 just upstream of where it widens at the end of the region 18 to enter the collection region 17), 
the mixing region including a mixing component, and the mixing component being configured to uniformly mixing the sample which enters from the inlet portion and includes the to-be-captured target with the target (Mikolajczyk, Par. 77, Fig. 1, part 21: these central dividers break the flow into two or more paths and serve to distribute the flow of liquid more evenly as it is delivered to the entrance end of the collection region 17).

Regarding claim 14,  Mikolajczyk in view of Rodionova teaches that the target capturing apparatus wherein the target includes Circulating Tumor Cells (CTCs) , the sample includes a disembodied biological sample (Mikolajczyk, Par. 43: the biological sample can include, but is not limited to, a physiological or bodily fluid; examples of target cells that are rare in the biological samples include circulating tumor cells (CTCs)), and the combination includes an antibody combined with the CTCs (Mikolajczyk, Par. 44: the first binding entity specifically binds to a target entity on the target cell; Mikolajczyk, Par. 46: a second binding entity that specifically binds to the first binding entity.  

Claims 4-7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mikolajczyk et al. (US20100255479A1) in view of Rodionova (US20080026373A1), as applied to claim 1 above, and further in view of Jin et al. (CN10686786A, Pub date: 06/20/2017, English translation provided).
Regarding claim 4, Mikolajczyk in view of Rodionova teaches that the target capturing apparatus according to claim 1 as outlined in detail above.
Mikolajczyk in view of Rodionova also teaches that the capture component includes a plurality of capture units (Mikolajczyk, Par. 38: the collection region of the random flow micro-channel can contain a plurality of upstanding posts), and the combination is arranged in each of the plurality of capture units (Mikolajczyk, Par. 39: the second binding entity attached to the surfaces of the posts; Mikolajczyk, Par. 44: the first binding entity specifically binds to a target entity on the target cell; Mikolajczyk, Par. 46: a second binding entity that specifically binds to the first binding entity); 
Mikolajczyk in view of Rodionova does not specifically teach that the capture unit has a first opening and a second opening, the first opening is larger than the second opening, and the first opening faces a side where the inlet portion is positioned.
Jin teaches throughout the publication a micro-fluidic chip comprises a sample inlet, a cell capturing area and a sample outlet which are connected sequentially, wherein the cell capturing area is provided with a plurality of cell sorting devices (Abstract).
In detail, Jin teaches in order to be suitable for sorting and capture of target cells, the cell capture region 1-2 is provided with a plurality of cell classifiers 2, as shown in Fig. 2, which is composed of three integrally arcs shaped lugs 201, and there is a gap between the cylindrical projections 202 as the liquid flow inlet and the gap 203 on both sides of the intermediate columnar projections as the liquid flow outlets (Page 5, 3rd paragraph from the bottom, Fig. 1-2). Jin also teaches gap 202 facing the liquid inlet (reads on the first opening) is larger than gap 203 (reads on the second opening) as shown in Fig. 2.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the capture units of Mikolajczyk in view of Rodionova, to incorporate the features of the capture units having a first opening and a second opening, the first opening is larger than the second opening, and the first opening faces a side where the inlet portion is positioned, as taught by Jin, to arrive at the claimed invention. Doing so would improve the accuracy of detection of the target cells, freeing the dependence of conventional methods on the subjective experience of pathologists. In addition, its non-destructive cell capture, recovery methods laid the foundation for the downstream molecular biology analysis (Jin, Page 4, 9th paragraph). 
One of skill in the art would have a reasonable expectation of success in combining Mikolajczyk in view of Rodionova with Jin because both are directed to a target capturing device comprising a capture region having a plurality of capture units and Mikolajczyk teaches the placement and shape of the posts in the patterned post collection region can be engineered for optimal fluid dynamics and enhancement of capture of target cells through their specific surface characteristics (Mikolajczyk, Par. 39). Therefore it would have been obvious to make the combination for the purpose of improving the accuracy of detection of the target cells.

Regarding claim 5, Mikolajczyk in view of Rodionova and Jin teaches that the target capturing apparatus according to claims 1 and 4 as outlined in detail above.
Mikolajczyk in view of Rodionova and Jin further teaches that the target capturing apparatus wherein the capture unit includes a first arc body and a second arc body which are arranged oppositely, sides of the first arc body and the second arc body, which face the inlet portion, are spaced by a -2-U.S. Application No: 16/468,100Attorney Docket: 1734-483first distance so as to form the first opening, and sides of the first arc body and the second arc body, which face the outlet portion, are spaced by a second distance so as to form the second opening (Jin, Fig. 2 shows that the cell classifiers (reads on capture unit) includes an arc body on the left hand side (reads on a first arc body) and an arc body on the right hand side (reads on second arc body) which are arranged oppositely; Jin Fig, 1 shows that sides of the first arc body and the second arc body face the inlet portion 1-1; Jin Fig, 2 shows that a -2-U.S. Application No: 16/468,100Attorney Docket: 1734-483first distance so as to form the first opening 202, Jin. Fig. 2 also shows a second distance so as to form the second opening between the left hand side arc body and right hand side arc body.  

Regarding claim 6, Mikolajczyk in view of Rodionova and Jin teaches that the target capturing apparatus wherein end portions of the first arc body and the second arc body are round and smooth end portions (Mikolajczyk, Par. 39: the preferred shape of the horizontal cross-section of the transverse fixed posts avoids sharp angles which might promote nonspecific binding to the transverse surfaces of the posts).
  
Regarding claim 7, Mikolajczyk in view of Rodionova and Jin teaches that the target capturing apparatus wherein the first opening faces the mixing region at a preset included angle, and the preset included angle is 0 degree to 90 degrees (Jin, Fig. 2-3 show that the first opening faces the fluid inlet/mixing region at a preset angle of about 0 degree. In addition, Mikolajczyk teaches that the pattern of the posts should create a flow pattern in the liquid stream which enhances the capture of target cells by the second binding entity attached to the surfaces of the posts, to achieve this end, the posts should be of different sizes and be arranged in a set random pattern (Mikolajczyk, Par. 39)). Although Mikolajczyk in view of Rodionova and Jin does not teach a 0-90 degree range of the angle, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the preset included angle is 0 degree to 90 degrees” are for any particular purpose or solve any stated problem, and the prior art teaches that “a 0 degree angle” may be varied because the angle can be varied because Mikolajczyk teaches that the posts should be of different sizes and be arranged in a set random pattern which forms different angles. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of designing the capture unit.

Regarding claims 10-11, Mikolajczyk in view of Rodionova and Jin teaches that the target capturing apparatus with the first arc body and the second arc body as outlined in detail above as applied to claim 5. Although Mikolajczyk in view of Rodionova and Jin does not specifically teach that the first arc body and the second arc body respectively are a first spherical shell and a second spherical shell of which thicknesses are uniform or the thicknesses are inconsistent; the first spherical shell and the second spherical shell form a complete spherical shell, it has been settled to be no more than routine experiments for one of ordinary skill in the art to design the shape of the first and second arc bodies. For example, an arc body can be designed as a spherical shell shape with uniform or inconsistent thickness and the first spherical shell and the second spherical shell form a complete spherical shell. See MPEP 2144.04 IV, B: Changes in Shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966): the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Regarding claim 13, Mikolajczyk in view of Rodionova and Jin teaches that sizes of the target and the combination are the diameters (Mikolajczyk, Par. 43: examples of target cells that are rare in the biological samples include circulating tumor cells (CTCs), which their sizes can be measured using diameters. Mikolajczyk, Par. 46: the second binding entity (reads on the “the combination”) can be an antibody, an antigen, an aptamer, a nucleic acid, a protein,…, a fatty acid or a lipid, and/or a polysaccharide, which can also be measured using diameters). Mikolajczyk in view of Rodionova and Jin teaches the target capturing apparatus with the first arc body and the second arc body as outlined in detail above as applied to claim 5. Furthermore, as outlined in detail above as applied to claims 10, the first arc body and the second arc body respectively can be a first spherical shell and a second spherical shell. 
Although Mikolajczyk in view of Rodionova and Jin does not specifically teaches the target capturing device wherein the first opening and the second opening are circle openings, sizes of the first and second openings are diameters of the circles, it has been settled to be no more than routine experiments for one of ordinary skill in the art to design the shape of the first and second arc bodies. For example, the first opening and the second opening can be designed as circle openings and sizes of the first and second openings can be diameters of the circles. See MPEP 2144.04 IV, B: Changes in Shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966): the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mikolajczyk et al. (US20100255479A1) in view of Rodionova (US20080026373A1), as applied to claim 1 above, and further in view of Jin et al. (CN10686786A) as evidenced by Wegener et al. (US20170315121 A1).
Regarding claim 8, Mikolajczyk in view of Rodionova and Jin teaches that the target capturing apparatus wherein a size of the combination is smaller than a size of the first opening, and a size of the target is greater than a size of the second opening and smaller than the size of the first opening (Jin, Fig. 3, Page 6, 1st paragraph: the first opening is in the range of 16-60 µm which is larger than the typical size of the combination such as an antibody as evidenced by Wegener et al. (Par. 120: the monoclonal antibodies may have a size of approximately 50 nm). Jin, Fig. 3, Page 6, 1st paragraph also teaches that target cells in liquid samples flow randomly through cell capture unit, target cells greater than a size of the second opening and smaller than the size of the first opening can be trapped). It would be obvious to incorporate the above features of Jin so that the target can be trapped in the capturing units. 

Regarding claim 9, Mikolajczyk in view of Rodionova and Jin teaches that the target capturing apparatus wherein a size of the capture unit is set to enable only one target to be accommodated therein (Jin, Fig. 3 shows only one target cell is trapped in a capture unit 2-3). It would be obvious to design the size of the capture unit so that it can only accommodate only one target for the purpose of improving the accuracy of detection of the target cells as taught by Jin (Jin, Page 4, 9th paragraph). 

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikolajczyk et al. (US20100255479A1) in view of Rodionova (US20080026373A1), as applied to claims 1 and 2 above, and further in view of Jeon (US20130074613A1, Pub date: 03/28/2013)
Regarding claim 16, Mikolajczyk in view of Rodionova teaches that the target capturing apparatus according to claims 1 and 2 as outlined in detail above.
Mikolajczyk in view of Rodionova also teaches the mixing component includes at least one row of column structures (Mikolajczyk, Par. 77, Fig. 1, part 21: the inlet section contains one or more pairs of axially aligned divider/supports 21 just upstream of where it widens at the end of the region 18 to enter the collection region 17).
Mikolajczyk in view of Rodionova does not specifically teach each row in the at least one row of column structures is perpendicular to a direction from the inlet portion to the outlet portion, and the column structures in an identical row are uniformly arranged at a first interval.
Jeon teaches throughout the publication a micro-fluidic device includes a filter case, a first capture array and a second capture array. The filter case includes an inlet for introducing a sample containing different kinds of targets, an outlet for discharging the sample and a channel extending between the inlet and the outlet. The first capture array is arranged in an upstream portion of the channel, the first capture array including a plurality of first forward funnels arranged along a direction orthogonal to a flow direction of the sample so as to capture the different kinds of targets. The second capture array is arranged in a downstream portion of the channel, the second capture array including a plurality of second forward funnels arranged along the direction orthogonal to the flow direction of the sample so as to capture the different kinds of targets. (Abstract).
In detail, Jeon teaches that referring to FIGS. 2, 4 and 5, the micro-fluidic device according to the first embodiment of the present invention includes a plurality of dispersing units 20 (20-1, 20-2 and 20-3) arranged in the upstream portion of the channel 12 to disperse the sample 2 flowing along the flow direction of the sample 2 (Par. 42). Jeon also teaches that each of the first to third dispersing units 20-1, 20-2 and 20-3 includes post arrays 24 (24-1 and 24-2) each having a plurality of posts 22 arranged in a spaced-apart relationship along the flow direction of the sample 2 and along the direction orthogonal to the flow direction of the sample 2 (Par. 43, Fig. 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the mixing component of Mikolajczyk in view of Rodionova, to incorporate the mixing component having the features wherein each row in the at least one row of column structures is perpendicular to a direction from the inlet portion to the outlet portion, and the column structures in an identical row are uniformly arranged at a first interval, as taught by Jeon, to arrive at the claimed invention, for the purpose of efficiently and uniformly dispersing the sample along the flow direction as taught by Jeon (Jeon, Par. 42 and 55). 
One of skill in the art would have a reasonable expectation of success in combining Mikolajczyk in view of Rodionova with Jeon because both are directed to a target capturing device which uses a mixing component to mixing the sample.
 
Regarding claim 18,  Mikolajczyk in view of Rodionova and Jeon teaches the target capturing apparatus wherein the column structures in different rows are staggered (Jeon, Par. 43: posts 22 of the even-number post arrays 24-2 counted from the upstream end toward the downstream end of the channel 12 are arranged in a staggering pattern). It would be obvious to use a staging pattern for the posts for the purpose of uniformly dispersing the sample as taught by Jeon (Jeon, Par. 55).

Regarding claim 19,  Mikolajczyk in view of Rodionova and Jeon teaches the target capturing apparatus wherein a width of the first interval is greater than the size of one target and smaller than a total size of two targets so as to enable only one target to pass through (Jeon, Par. 43: the interval between the posts 22 is set to allow the targets 4 to pass through between the posts 22; Jeon, Fig, 5 shows that the width of the interval od dispersing unites 20-3 is greater than the size of target 4a and smaller than a total size of two targets). It would be obvious to use such a width for the dispersing units for the posts for the purpose of uniformly dispersing the sample as taught by Jeon (Jeon, Par. 55).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mikolajczyk et al. (US20100255479A1) in view of Rodionova (US20080026373A1), as applied to claim 1 above, and further in view of Lim et al. (US20120003725A1, Pub date: 01/05/2012, listed in IDS dated 12/09/2019).
Regarding claim 20, Mikolajczyk in view of Rodionova teaches the target capturing apparatus according to claim 1 as outlined in detail above,
Mikolajczyk in view of Rodionova does not specifically teach that the target capturing apparatus further comprising: an advection region, being positioned between the mixing region and the capture region and having a horizontal bottom surface, wherein the advection region is configured to control a flow rate of the sample to enter the capture region.
Lim teaches throughout the publication a microfluidic chip capable of accurately and quickly detecting presence of a trace amount of a target within a fluid sample. It has a channel structure comprising a sample inlet for feeding a sample therethrough, a first reservoir for primarily storing the sample therein, a second reservoir for secondarily storing the sample therein, a first reaction portion in which a target is conjugated with a label, a second reaction portion in which the labeled target undergoes a specific reaction, such as an antigen-antibody reaction, and a delaying portion, located between the first and the second reaction portion, for decreasing a flow rate of the sample (Abstract). 
Specifically, Lim teaches that a delay portion for decreasing the flow rate of fluid is provided between the first and second reaction portions. The delaying portion, as shown in FIG. 5, has a slant side which becomes ascendant as it goes from the first reaction portion to the delay portion and a slant or vertical side which become descendant as it goes toward the second reaction portion. The sample runs along the slant side from the microchannel of the first reaction portion to the delay portion. After reaching the slant or vertical side of the delaying portion, the sample proceeds to the microchannel of the second reaction portion (Fig. 5, Par 41). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the target capturing device of Mikolajczyk in view of Rodionova, to incorporate a advection region to control a flow rate of the sample to enter the capture region, as taught by Lim. One would be motivated to make the combination because Lim teaches that the sample may move too quickly to guarantee the specific reaction, resulting in an error in the qualitative and quantitative analyses of the target, accordingly, it is necessary to retard the progression of the sample into the second reaction portion (Lim, Par. 40). .
One of skill in the art would have a reasonable expectation of success in combining Mikolajczyk in view of Rodionova with Lim because both are directed to a microfluidic device having the need to control the flow of the sample to enter the capture region and since Mikolajczyk in view of Rodionova also seeks to distribute the flow of liquid more evenly as it is delivered to the entrance end of the collection region (Mikolajczyk, Par. 77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641